Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00145-CV

                                    Arthur BOUIER,
                                        Appellant

                                            v.

                                      JEFF 1, LLC,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-00448
                        Honorable Laura Salinas, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellant is unable to afford payment of costs; no costs of court
are taxed for this appeal.

      SIGNED June 9, 2021.


                                             _________________________________
                                             Patricia O. Alvarez, Justice